                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CARLOS A. MONTANEZ,

             Plaintiff,

 v.                                              Case No. 15-cv-1397-NJR-MAB

 DR. JOHN TROST,
 WEXFORD HEALTH SOURCES, INC.,
 and DR. STEPHEN RITZ,

             Defendants.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on an Amended Report and Recommendation of

United States Magistrate Judge Mark A. Beatty (Doc. 202), which recommends that the

Motion for Summary Judgment filed by Defendants Dr. Stephen Ritz, and Wexford Health

Sources, Inc. (Doc. 174) be granted in part and denied in part. The Amended Report and

Recommendation was entered on May 22, 2019 (Doc. 202). On May 31, 2019, Montanez filed

an objection (Doc. 206). On June 4, 2019, Dr. Ritz filed an objection (Doc. 215). That same day,

Wexford filed a response to Montanez’s objection (Doc. 216). For the reasons set forth below,

the Court adopts the Report and Recommendation.

                                        BACKGROUND

       Montanez, an inmate of the Illinois Department of Corrections, complains of conduct

that took place while he was incarcerated at Menard Correctional Center. Montanez alleges

that he was assaulted by an inmate at Menard and then taken to a local hospital until he was




                                         Page 1 of 11
transferred to Barnes-Jewish Hospital in St. Louis, Missouri (“Barnes”) for treatment. While

at Barnes, medical personnel diagnosed Montanez with multiple fractures on the right side

of his face (Doc. 145-5, p. 9). On October 8, 2015, Montanez was discharged from Barnes with

a recommendation to consult Ophthalmology for “possible blunt trauma to the globe.”

(Doc. 140-1, p. 2). He was also discharged with instructions to have a CT scan to diagnose

further injuries and make follow-up appointments to be seen by the Ophthalmology Clinic

at Barnes within two to three weeks and the Plastic Surgery Clinic at Barnes within one week

(Doc. 145-5, p. 15).

       Following his discharge on October 8th, Montanez was transferred to Menard’s

Health Care Unit (“HCU”), where Dr. Trost assumed responsibility for his care (Doc. 145-3,

p. 8). On October 14, 2015, Dr. Hager, a medical professional at Menard, evaluated Montanez

and agreed with the recommendation from Barnes that Montanez needed follow-up care (Id.

at p. 15; Doc. 180-1). Montanez also reported experiencing blurry vision, pain, nausea,

difficulty with eye movement, and double and quadruple vision (“diplopia”) (Docs. 140-2,

140-3, 140-5). Dr. Trost then recommended that Montanez be seen by an ophthalmologist and

Dr. Ritz, a physician working for Wexford Health Sources, Inc. (“Wexford”), approved the

recommendation (Docs. 140-2, 140-3, 140-4).

       On November 5, 2015, Menard personnel scheduled an appointment for Montanez to

be seen by Dr. Mark Nekola, an ophthalmologist with Quantum Vision, on November 24,

2015 (Doc. 140-2). Dr. Nekola evaluated Montanez and provided the following assessment:

“Mr. Montanez gives conflicting symptoms but I do think he has an orbital floor fracture on

the left side. There is no restriction to movement on exam. That said I would have an ENT



                                        Page 2 of 11
take a look at x rays/scans to decide if it needs repair.” (Id. at p. 13).

       On November 25, 2015, in accordance with Dr. Nekola’s recommendation, Dr. Trost

wrote a request for Montanez to be seen by an ENT, and the request was approved by Dr. Ritz

(Doc. 140-2). The ENT declined to see Montanez, however, and recommended that he be seen

by a plastic surgeon instead (Doc. 140-3, p. 5; Doc. 140-5).

       On December 7, 2015, Menard medical personnel scheduled an appointment with

Plastic Surgery Consultants for Montanez to be evaluated on December 17, 2015 (Doc. 140-

2). Dr. Richard Hehmann, a plastic surgeon employed at Plastic Surgery Consultants,

evaluated Montanez and recommended that he be seen by an oculoplastic surgeon to

determine whether his double vision would benefit from surgery (Doc. 140-7).

       Dr. Trost then requested a referral for an outside specialist, which Dr. Ritz approved

on January 6, 2016 (Doc. 140-2). Menard’s scheduling office had difficulty scheduling the

appointment because outside providers refused to treat Montanez (Doc. 140-2, p. 16).

Dr. Trost again requested a referral for an outside specialist, which Dr. Ritz approved on

January 15; the Menard scheduling office then made an appointment for Montanez to be seen

by an ophthalmologist (Id.).

       On February 1, an ophthalmologist evaluated Montanez, noted that he was

experiencing diplopia in all directions except with his straight forward gaze, and suggested

that he “would not pursue surgical correction.” (Id. at p. 29). On March 17, in accordance with

that recommendation, Dr. Couch, an oculoplastic surgeon, evaluated Montanez and

concluded that he has “no limitation in eye movement in the medial and lateral gaze . . . I do

not see signs or symptoms to suggest that the diplopia has been caused by fracture.” (Id. at



                                           Page 3 of 11
p. 31). Dr. Couch then recommended a “repeat of a CT scan of his orbits and return to discuss

this further in the near future.” (Doc. 145-7, p. 3).

       In April 2016, Montanez fell when climbing down from the top bunk, and he alleges

this was due to his double vision (Doc. 145-7). After the fall, Menard medical personnel

evaluated Montanez for his shoulder pain and provided him with pain medication (Doc. 140-

2). On May 26, Dr. Trost evaluated Montanez and recommended physical therapy (Id.).

Dr. Ritz approved physical therapy and, in July 2016, medical personnel from the Southern

Illinois Health Care Rehabilitation Institute of Chicago treated Montanez (Id.). In August,

Montanez started to refuse physical therapy sessions because he believed that it was not

helping his shoulder (Id.). On October 13, Montanez met with an optometrist to obtain new

glasses to help address his vision issues, but the optometrist noted in his report that

Montanez “refuses new gls litigation @ menard . . . .” (Doc. 140-8).

                              THE REPORT AND RECOMMENDATION

       Judge Beatty recommends denying the motion for summary judgment as to Dr. Ritz

because a reasonable jury could find that Dr. Ritz consciously disregarded the risks

associated with delaying Montanez’s follow-up with a plastic surgeon. Specifically, Judge

Beatty found that there were issues of fact as to whether: (1) Dr. Ritz knew of Barnes’s

recommendation that Montanez see a plastic surgeon for follow-up within one week of his

discharge; and (2) Dr. Ritz should have modified Dr. Trost’s initial recommendation to

include an off-site medical referral for Montanez to visit a plastic surgeon.

       Judge Beatty recommends granting the motion for summary judgment as to Wexford

because Montanez fails to present evidence to support any type of causal link or connection



                                           Page 4 of 11
between the alleged policy and claimed constitutional violation. As to Montanez’s claim that

Wexford maintained a practice of condoning employee misconduct despite knowing it

delayed treatments, Judge Beatty found that this policy has no bearing on whether Dr. Trost’s

failure to follow Barnes’s specific recommendation ultimately amounts to deliberate

indifference. As to Montanez’s claim that Wexford maintained a practice of hiring

underqualified medical directors despite knowing it caused significant delays, Judge Beatty

found that this has no bearing on whether Dr. Trost’s failure to follow Barnes’s specific

recommendation amounts to deliberate indifference.

                                        DISCUSSION

       The parties have filed timely objections to the Report and Recommendation as to

the motion for summary judgment. When timely objections are filed, the Court must

undertake a de novo review of the Report and Recommendation. 28 U.S.C. § 636(b)(1)(B),

(C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp.

786, 788 (N.D. Ill. 1993); see also Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). This

requires the Court to look at all evidence contained in the record and give fresh

consideration to those issues to which specific objections have been made and make a

decision “based on an independent review of the evidence and arguments without giving

any presumptive weight to the magistrate judge’s conclusion.” Harper, 824 F.Supp. at 788

(citing 12 CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 3076.8, at

p. 55 (1st ed. 1973) (1992 Pocket Part)); Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir.

2013). The Court may then “accept, reject or modify the magistrate judge’s recommended




                                        Page 5 of 11
decision.” Harper, 824 F. Supp. at 788.

    I.      Dr. Ritz

         First, Dr. Ritz objects to Judge Beatty’s conclusion that there is a material issue of fact

regarding whether Dr. Ritz was deliberately indifferent to Montanez’s serious medical need.1

Judge Beatty concluded that there is an issue of fact as to whether Dr. Ritz knew of the

recommendation from Barnes for Montanez to see a plastic surgeon for follow-up within a

week of his discharge. Judge Beatty further concluded that there is a discrepancy in what Dr.

Ritz’s role in the collegial review process entails, thus there is an issue of fact as to whether

he should have modified Dr. Trost’s initial referral request.

         Dr. Ritz argues that there is no evidence that he was aware of the recommendations

by Barnes. Further, Dr. Ritz argues that Judge Beatty erroneously “utilize[d] Dr. Ritz’s

testimony regarding his thought process for altering a referral in a different case to

recommend denying Dr. Ritz’s motion in this case.” (Doc. 215, p. 3). Dr. Ritz cites to his

deposition testimony where he explained that his role “is not to oversee and . . . challenge . . .

or modify the medical care provided to the patients that come to collegial.” (Doc. 175-2, p. 18).

         Here, the Court finds that there is an issue of fact as to whether Dr. Ritz had

knowledge of the recommendations suggested by Barnes. Dr. Ritz testified that, when he

participates in the collegial review process, he looks at the “relevant history and information

that’s submitted to [him] by the site.” (Doc. 189-10, p. 19). A jury could certainly find that the

Barnes medical recommendations would have been considered “relevant history” pertaining


1
 The parties do not dispute that Montanez suffered a serious medical need, so the issue is whether Dr. Ritz
was deliberately indifferent to that need.




                                              Page 6 of 11
to the referral request. Although Dr. Ritz testified that he did not conduct an “in-depth

review” of the medical records in this case, this does not necessarily mean he was unaware

of the recommendations by Barnes (Doc. 175-2, p. 18). Thus, when construing the facts in

Montanez’s favor, the Court finds that extent of Dr. Ritz’s knowledge is a question of fact for

the jury. Zaya v. Sood, 836 F.3d 800, 805 (7th Cir. 2016) (“Whether a prison official was

subjectively aware of a risk “is a question of fact subject to demonstration in the usual ways,

including inference from circumstantial evidence . . . .”).

         Defendant Ritz further argues that that Judge Beatty erroneously utilized Dr. Ritz’s

testimony regarding his thought process for altering a referral in a different case to

recommend denying Dr. Ritz’s motion in this case. But it appears the purpose of Judge

Beatty’s reasoning was to point out the discrepancy relating to Dr. Ritz’s role in the collegial

review process. On the one hand, Dr. Ritz testified that his role “is not to . . . challenge or . . .

modify the medical care provided to the patients that come to collegial . . . .” (Doc. 175-2.

p. 18). On the other hand, Dr. Ritz testified that he has modified a request or suggested a

different course of action in the past when he believes a referral request is not clinically

appropriate (Doc. 175-2, p. 35-36). In light of this, Judge Beatty concluded that a jury could

find that it was part of Dr. Ritz’s role to modify Dr. Trost’s initial referral request given that

it was not clinically appropriate in light of Barnes’s recommendation. The Court agrees with

this conclusion. Thus, the Court denies summary judgment as to Dr. Ritz.

   II.      Wexford

         Montanez again objects to Judge Beatty’s factual statement that Dr. Couch

“recommended a ‘repeat of a CT scan of his orbits and return to discuss this further in the



                                           Page 7 of 11
future.’” (Doc. 207, p. 2). Montanez clarifies that the complete recommendation of Dr. Couch

states as follows: “I have recommended repeat of a CT scan of his orbits and return to discuss

this further in the near future.” (Doc. 207, p. 2-3) (emphasis added). This objection is

sustained, and the Court has incorporated the full statement in its factual findings set forth

above.

         Judge Beatty concluded that (1) evidence of Wexford’s alleged policy condoning Dr.

Trost’s unexcused absences has no bearing on whether Dr. Trost’s failure to follow Barnes’s

specific recommendation ultimately amounts to deliberate indifference, and (2) the alleged

policy of hiring underqualified medical directors similarly has no bearing on whether Dr.

Trost’s failure to follow Barnes’s specific recommendation amounts to deliberate indifference

(Doc. 202, p. 10-12).

         First, Montanez objects that Judge Beatty took an unnecessarily narrow view of

Montanez’s injury by relying only on the initial delay in failing to see a plastic surgeon and

the failure to follow the instructions from Barnes. Montanez argues that his constitutional

injury is much broader in that he also suffered a two-year delay before he was given the CT

scan prescribed by Dr. Couch, and a four-year delay until he received corrective surgery on

May 16, 2019. Second, Montanez objects that Judge Beatty failed to follow or acknowledge

the controlling and analogous case of Woodward v. Corr. Med. Servs. of Illinois, Inc., 368 F.3d

917, 920, 929 (7th Cir. 2004).

         As to Montanez’s first argument, in Judge Beatty’s Report and Recommendation

issued on March 29, 2019, he did in effect narrow the issues to “whether Dr. Trost acted with

deliberate indifference when he failed to comply with Barnes’ instructions that [Montanez]



                                         Page 8 of 11
return to Barnes’ Plastic Surgery Clinic within one week for a follow-up exam and return to

Barnes’ Ophthalmology Clinic within two to three weeks.” (Doc. 171, p. 8). He did not even

discuss the other delays alleged by Montanez. As Wexford points out, Montanez (even while

still represented by counsel) did not object to the Report and Recommendation in this regard,

and the Court adopted it in its entirety.

       Nonetheless, the Court finds the alleged constitutional violation here to be the failure

to follow the Barnes’s instructions, and the delay associated with such failure. That is because

the Court of Appeals has recognized that that a jury “can infer conscious disregard of a risk

from a defendant’s decision to ignore instructions from a specialist,” because “[i]nstructions

from a specialist are evidence that the defendant knew a particular course of treatment was

recommended by at least one other medical processional at the time the defendant chose not

to provide that treatment.” Zaya, 836 F.3d at 806 (emphasis in original).

       The other delays that Montanez complains about do not support a claim of deliberate

indifference when considering the totality of his care. See Walker v. Peters, 233 F.3d 494, 501

(7th Cir. 2000) (“We examine the totality of an inmate’s medical care when determining

whether prison officials have been deliberately indifferent to an inmate’s serous medical

needs.”). “A prisoner’s dissatisfaction with a doctor’s prescribed course of treatment does not

give rise to a constitutional claim unless the medical treatment is ‘so blatantly inappropriate

as to evidence intentional mistreatment likely to seriously aggravate the prisoner’s

condition.” Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996). During these periods in which

Montanez complains of specific delays in certain treatments, Montanez was provided pain

medication and was being seen by various outside specialists related to his eye injury.



                                            Page 9 of 11
         Additionally, as for the alleged delay relating to the CT scan prescribed by Dr. Couch,

Montanez ended up receiving this CT scan on January 22, 2018, within two years after it was

ordered. Dr. Couch explained in his deposition that he would expect this CT scan to occur

more than a couple months or more than a year from the date it was prescribed, but not more

than two years (Doc. 175-10, p. 12).

         Moreover, as to the alleged delay relating to surgery, many outside medical

professionals concluded that surgery was not warranted or did not recommend surgery at

various points in time. For example, on March 17, 2016, Montanez saw Dr. Couch, and he did

not recommend surgery during this examination (Doc. 175-3, p. 37). He explained at his

deposition that “if you were to go in and try to fix every single fracture, in some cases you’d

have the possibilities of causing worse issues, including double vision in primary gaze.”

(Doc. 175-10, p. 15). Montanez was also seen by another ophthalmologist, Dr. Natalie Azar,

on December 13, 2017, and she did not initially recommend surgery at that time (Doc. 175-14,

p. 5).

         Thus, the Court ultimately agrees with Judge Beatty’s conclusion that Montanez has

failed to present evidence to support any type of causal link between the alleged policy and

constitutional violation. This takes this case outside of Woodward, which found a “direct

causal link” between the defendants’ deviation from its established policy and the plaintiff’s

suicide. Woodward, 358 F.3d at 928. Here, a reasonable jury could not find that Wexford’s

alleged policy condoning Dr. Trost’s unexcused absences or Wexford’s alleged policy of

hiring underqualified medical directors had a bearing on the failure to follow the specific

recommendation from Barnes. As such, summary judgment is granted as to the policy and



                                          Page 10 of 11
practice claim.

                                           CONCLUSION

       For these reasons, the Court ADOPTS Magistrate Judge Beatty’s Amended Report

and Recommendation (Doc. 202), and GRANTS in part and DENIES in part the Motion for

Summary Judgment filed by Defendants Dr. Stephen Ritz and Wexford Health Sources, Inc.

(Doc. 174). Wexford Health Sources, Inc. is DISMISSED with prejudice. The Clerk of Court

is DIRECTED to enter judgment accordingly at the conclusion of the entire action.

       Jury Trial is will commence on July 16, 2019, at 9:00 a.m. A settlement conference has

been scheduled to take place before Judge Beatty on July 3, 2019, at 1:00 p.m.

       IT IS SO ORDERED.

       DATED: June 20, 2019



                                                  s/ Nancy J. Rosenstengel__________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 11 of 11
